Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 6/17/2021 include amendments to the claims. Claims 1-18, 21-22 are pending. Claims 1-2, 4-6, 9-10, 16-18 and 21 have been amended. Claims 19-20 have been cancelled.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered and are at least partially persuasive. However, a new grounds of rejection is made in view of Kranovich (US20170030632) and Ishikawa (US6036031).
Regarding applicant’s arguments that none of the references teach: “a space filling device in the container filling a first portion of the volume and at least partially submerged in the chemical solution, the chemical solution filling a second portion of the volume, and the space filling device including an interior space sealed from the chemical solution”: Villarreal et al. teaches a system comprising: a container 108a/b/c structured for containing a chemical solution and including a space having a volume; and a space filling device 150/104 in the container 108a/b/c filling a first portion of the volume and partially submerged in the chemical solution, the chemical solution filling a second portion of the volume, and the space filling device 150/104 including an interior space sealed from the chemical solution (both reference numbers 104 and 150 are only open at their topmost portions, such that either may be partially submerged in the chemical solution with the open top portion remaining above the fluid whereby the interior space of 150/104 would remain sealed from the chemical solution) (see abstract, figures 1-5, column 6, lines 38-54, column 7, lines 4-16, column 14, lines 10-15). Furthermore it has been determined that a recitation with respect to the manner in which a claimed apparatus is 

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 8-11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villarreal et al. (US5668452A).
Regarding claims 1-2
Regarding claims 8-10, Villarreal et al. teaches the limitations of claim 2. Villarreal et al. also teaches in figures 4-5 that the side protrusion element is bar-shaped (reads on claim 8) with an L shape (reads on claim 9) and configured to engage the gripper of the robot 402 (reads on claim 10).
Regarding claim 11, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. also teaches in figures 1-4 that the space filling device 104 includes a bottom protrusion element.
Regarding claim 16, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. also teaches in column 11, lines 17-33 that the space filling device 150 may include a surface material of quartz.

Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kranovich (US20170030632).
Regarding claim 1, Kranovich teaches a container 10 capable of containing a chemical solution and including a space having a volume; and a space filling device 15 in the container 10 filling a first portion of the volume and capable of being at least partially submerged in the chemical solution, the chemical solution filling a second portion of the volume, and the space filling device 15 including an interior space sealed from the chemical solution (see figure 1, paragraphs [0016]-[0018]). 
Regarding claims 5-7, Kranovich teaches the limitations of claim 1. Kranovich also teaches in figure 1 and paragraphs [0016]-[0018] that the space filling device 15 may comprise beer bottles with a detachable upper portion (bottle caps), side walls and a hollow chamber accessible through the detachable upper cap portion. The examiner takes official notice it is universally known that the caps of beer bottles such as those depicted in figure 1 of Kranovich are locking lids which engage with the sidewall portion of the bottles through a groove element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A).
 Regarding claims 3-4, Villarreal et al. teaches the limitations of claim 2. Villarreal et al. does not explicitly teach the shape of the side protrusion element as in claims 3 and 4. However, Villarreal et al. teaches in figures 4-5 and column 11, lines 33-41 that the sidewall portion is shaped so as to correspond to that of the robot arm permitting a strong mechanical connection for the robot arm to perform a secure lifting and actuation of the space filling device 150. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the side protrusion element may be altered so as to optimize the strength of the mechanical connection between the robot and the space filling device and allow for secure lifting and actuation of the space filling device. Furthermore it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

Claims 5-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A) as applied to claim 1 in view of Yao (TW201839889A).
Regarding claim 5, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. does not teach that the volume object included an enclosed hollow chamber. Yao teaches a wafer container (see abstract)and that wafer cassettes and cassette containers may comprise a detachable upper portion 12/21 and sidewall portions, defining a hollow chamber that is accessible through the detachable upper portion 12/21 that provide mechanical stability and prevent the shaking of the wafers (see figures 1-4 and pages 5-6 of the translation). Since both Villarreal et al. and Yao both teach wafer cassettes and cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the volume object would be an enclosed hollow chamber with a cover that provides 
Regarding claims 6-7, Villarreal et al. and Yao together teach the limitations of claim 5. Villarreal et al. does not teach that the detachable upper portion includes a locking lid. Yao teaches in pages 5-6 of the translation that the detachable upper portion 21 includes a locking lid structured to engage with the sidewall portion (reads on claim6) and that latch type door locks may also be used to provide a sealing connection (see e.g. groove element 108 disposed on the sidewall portion). Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the detachable upper portion may comprise a locking lid structured to engage with the sidewall portion via a groove element thereon so as to provide a sealing connection, as shown to be known and conventional by Yao.
Regarding claims 12-15, Villarreal et al. and Yao together teach the limitations of claims 1 and 11. Villarreal et al. does not explicitly teach the particular shapes described in claims 12-15. Yao teaches in page 5 of the translation that the shapes of the wafer cassette and the wafer cassette holder may be determined so as to allow for the easy placement and removal of the wafer cassette into/out of the wafer cassette holder and to minimize the weights of each structure. Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the space filling device in the modified system may be shaped so as to allow for easy placement and removal of the wafer cassette as well as to minimize the weight of the structure, as shown to be known and conventional by Yao. Furthermore it has been determined that changes in shape constitute an obvious design choice .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A) in view of Ishikawa (US6036031).
Regarding claims 21-22, Villarreal et al. teaches a system comprising: a container 108a/b/c capable of containing a chemical solution; a robot 102 having a gripper 102b and a hollow space filling device 104 (reads on claim 22) structured to be received by the container 108a/b/c and capable of being at least partially submerged in the chemical solution, the space filling device 104 including a side protrusion element 111a structured to be held by the gripper 102b of the robot 102 (see figures 2-3, column 10, lines 45-65). Villarreal et al. does not teach that the side protrusion element includes a hole extending therethrough. Ishikawa teaches a substrate cassette (see abstract) with a side protrusion element 362a/b including a hole extending therethrough and configured to receive a portion of the gripper of a robot when attached thereto for movement of the cassette (see figures 28-29, 34, column 13, lines 32-36). Since both Villarreal et al. and Ishikawa teach cassettes with connection mechanisms to robot arms it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the side protrusion in the system by Villarreal et al. may include a hole that passes therethrough so as to allow for the expected mechanical connection with the robot arm, as shown to be known and conventional by Ishikawa. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Villarreal et al. (US5668452A). Villarreal et al. fails to teach/disclose all of the limitations of independent claim 17, including the limitations regarding the configuration of the volume object as having: “an upper portion coupled to the sidewall portion, the upper portion including a groove; a lid on the upper portion and in the groove; and an interior space defined by respective interior surfaces of the sidewall portion and the lid, the interior space sealed from the chemical solution”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711